DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-11 recite a system, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03. Claims 12-20 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.
2A – Prong 1: The claims 1-20 recites a judicial exception by reciting the limitations of receiving a signal, generating a second signal, and determining a time delay between the signals. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “receiving a signal”. That is, other than reciting “receiving” data, nothing in the claim element precludes the step from practically being performed in the mind (or by a doctor using a pen and paper). For example, but for the “receiving” language, the claim encompasses the user manually monitors the data received, performs some analysis to draw graphs to monitor the time delay between the two graphs. The mere nominal recitation of a receiving signal does not take the 
2A – Prong 2: The claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. generally requiring a memory or a display, using predetermine time delays, requiring peak, valley and slopes of a graph…) do not amount to significantly more. For example, obtaining physiological signal is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing analysis (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output); processing data with a generic processor is insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)) and displaying data is recited at a high level of generality (i.e., as generic devices, a "computer-implemented" method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output).
2B: As discussed with respect to step 2A prong two, the additional elements of display, memory, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate 

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8 and 18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1 and 18 recite the limitations “one or more electrodes that are positioned on paraspinal muscles of a human”. Therefore, the claims positively-recite connection of an apparatus to the human body. Recommended claim language would be reciting a functional connection (e.g. configured to be fitted). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the second specific burst”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “generate a new second signal” in line 2. It is unclear whether the new second signal is intended to replace the second signal or not. Does claim 11 still require the second signal as presented in claim 1 or not.
Claim 11 recites “the applied time delay” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a second specific burst” in line 6, it is unclear if this is the same second specific burst of line 5 or not. 
Claim 20 recites the limitation “generate a new second signal” in line 2. It is unclear whether the new second signal is intended to replace the second signal or not. Does claim 20 still require the second signal as presented in claim 12 or not.
Claim 20 recites “the applied time delay” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a second specific burst” in line 6, it is unclear if this is the same second specific burst of line 5 or not. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20080294063 granted to Bibian et al. (hereinafter “Bibian”) in view of 6366805 issued to Lutz in further view of 20030171685 granted to Lesser et al. (hereainfter “Lesser”).
Regarding claim 1, Bibian discloses a system for detecting rhythmic synchronization of motor neurons (abstract, para 0021), comprising: one or more sensors for receiving a first signal that measures an electrical signal of one or more neurons, the first signal having a first plurality of specific bursts (para 0021, 0023, 0050); and a processor connected to the one or more sensors and configured to: receive the first signal, using a discrete wavelet transform (para 0021, 0050, 0069-0071 “coefficients may be obtained through a wavelet transform of the EEG such as standard dyadic discrete wavelet transform (DWT)”). But fails to disclose generate a second signal based on the first signal having a second plurality of specific bursts, determine a time delay between a specific burst within the first plurality of specific bursts and a specific burst within the second plurality of specific bursts using one or more expert rules, and apply the time delay to the first signal.  
Lutz teaches a similar system for establishing a synchronized time frame from signals in a medical monitoring system wherein the time delay between the stimulation and the response are removed (considered to be the first signal and the second signal having separate bursts) in order to synchronize the time frame of the two signals in order to provide accurate analysis and display of the relationship between the stimulus and response signals (Col. 8, lines 7-25). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bibian with the teachings of Lutz to provide the predictable result of providing accurate analysis and display of the relationship between the stimulus and response signals. 

Bibian as modified by Lutz renders the limitations above obvious, but fail to explicitly disclose using a discrete wavelet transform. 
Lesser teaches a signal analysis method and device that acquires signals, performs wavelet transform to draw correlation coefficients and time lag values to determine the optimal time to deliver treatment and to determine the optimal method of delivery of treatment (para 0038). Lesser teaches that it is known to use wavelet transforms to calculate the degree of correlation of each of the signals with respect to a second signal wherein the wavelet analysis is a discrete wavelet analysis (para 0011). This allows for determining lag time between two signals. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lutz as modified by Lesser to provide the predictable result of determining lag time between two signals. 

Regarding claim 2, Bibian as modified by Lutz and Lesser (hereinafter “modified Bibian”) renders the system of claim 1 obvious as recited hereinabove, Bibian further comprising: an amplifier to amplify the first signal prior to inputting into the processor; and an analog-to-digital converter (ADC) to sample the first signal and convert the first signal into a digital signal for input into the processor (Bibian para 0069 “This signal is input 3 into the amplifier and an Analog/Digital Converter (ADC) unit 4”).  

Regarding claim 3, modified Bibian renders the system of claim 2 obvious as recited hereinabove, Bibian further comprising: a display for rendering an image that displays the first signal and the second signal (para 0054 “output of unit 12 is displayed by display unit 6”); and a 

Regarding claim 4, modified Bibian renders the system of claim 1 obvious as recited hereinabove, Bibian teaches wherein the time delay is based on one or more predetermined time delays (para 0052).  

Regarding claim 5, modified Bibian renders the system of claim 4 obvious as recited hereinabove, Lutz teaches wherein the time delay corresponds to a minimal error between the first specific burst and the second specific burst (para 0026, the result of comparison is considered to be the minimal error).  

Regarding claim 10, modified Bibian renders the system of claim 1 obvious as recited hereinabove, Bibian teaches wherein the first signal is a raw signal of at least one of an electromyogram, an electroencephalogram, or an electrocardiogram (para 0069 “a single frontal EEG channel”).  

Regarding claim 11, modified Bibian renders the system of claim 1 obvious as recited hereinabove, Bibian teaches wherein the processor is further configured to: generate a new second signal having an adjusted second plurality of specific bursts using the discrete wavelet transform, the new second signal being based on the first signal and the applied time delay; determine a second time delay between a second specific burst within the first plurality of 

Regarding claim 12, Bibian discloses a method for detecting rhythmic synchronization of motor neurons (abstract, para 0021), comprising: receiving, by a processor, a first signal having a first plurality of specific bursts (para 0021, 0023, 0050); generating, by the processor, a second signal based on the first signal using a discrete wavelet transform, the second signal having a second plurality of specific bursts (para 0021, 0050, 0069-0071 “coefficients may be obtained through a wavelet transform of the EEG such as standard dyadic discrete wavelet transform (DWT)”); But fails to disclose generate a second signal based on the first signal having a second plurality of specific bursts, determine a time delay between a specific burst within the first plurality of specific bursts and a specific burst within the second plurality of specific bursts using one or more expert rules, and apply the time delay to the first signal.  
Lutz teaches a similar system for establishing a synchronized time frame from signals in a medical monitoring system wherein the time delay between the stimulation and the response are removed (considered to be the first signal and the second signal having separate bursts) in order to synchronize the time frame of the two signals in order to provide accurate analysis and display of the relationship between the stimulus and response signals (Col. 8, lines 7-25). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Bibian with the teachings of Lutz to provide the predictable result of providing accurate analysis and display of the relationship between the stimulus and response signals. 

Bibian as modified by Lutz renders the limitations above obvious, but fail to explicitly disclose using a discrete wavelet transform. 
Lesser teaches a signal analysis method and device that acquires signals, performs wavelet transform to draw correlation coefficients and time lag values to determine the optimal time to deliver treatment and to determine the optimal method of delivery of treatment (para 0038). Lesser teaches that it is known to use wavelet transforms to calculate the degree of correlation of each of the signals with respect to a second signal wherein the wavelet analysis is a discrete wavelet analysis (para 0011). This allows for determining lag time between two signals. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lutz as modified by Lesser to provide the predictable result of determining lag time between two signals. 

Regarding claim 13, modified Bibian renders the method of claim 12, wherein the time delay is based on one or more predetermined time delays  (para 0052).  

Regarding claim 14, modified Bibian renders the method of claim 13, wherein the time delay corresponds to a minimal error between the first specific burst and the second specific burst (para 0026, the result of comparison is considered to be the minimal error).
  
Regarding claim 19, modified Bibian renders the method of claim 12, wherein the first signal is a raw signal of at least one of an electromyogram, an electroencephalogram, or an electrocardiogram (para 0069 “a single frontal EEG channel”).  

Regarding claim 20, modified Bibian renders the method of claim 12, further comprising: generating, by the processor, a new second signal having an adjusted second plurality of specific bursts using the discrete wavelet transform, the new second signal being based on the first signal and the applied time delay; determining, by the processor, a second time delay between a second specific burst within the first plurality of specific bursts and a second specific burst within the adjusted second plurality of specific bursts using the one or more expert rules; and applying, by the processor, the second time delay to the first signal  (para 0026).  

Claims 6-9, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Bibian as applied to claims 1-5, 10-14, and 19-20 above, and further in view of US Pat No. 4603703 McGill et al. (hereinafter “McGill”).
Regarding claim 6, modified Bibian renders the system of claim 5 obvious as recited hereinabove, but fails to disclose
McGill teaches a real-time detection and identification of neuroelectric signals using a smart trigger which is capable of automatically discriminate up to eight different spike waveforms on a single input channel. McGill teaches that it is known to provide a graph of the first signal having peak, valley and slopes as shown in figure 1A and a second graph of the processed first signal having peak, valley and slopes as shown in figure 1B. This flattens the signal baseline by suppressing low-frequency noise arising from distant units, artifact, and baseline drift, and at the same time it sharpens the spikes, increasing their temporal resolvability, improving their signal-to-noise ratios, and enhancing their distinguishability from spikes of other units (Col. 3, line 65 to Col. 4, line 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Bibian with the teachings of McGill to provide processing the first signal to generate a second signal and graphing the signals to provide the predictable result of improving their signal-to-noise ratios, and enhancing their distinguishability from spikes of other units.

Regarding claim 7, modified Bibian as further modified by McGill renders the system of claim 6 obvious as recited hereinabove, McGill teaches wherein determining the time delay includes comparing at least one peak within the first plurality of peaks, at least one valley within the first plurality of valleys, and at least one slope within the first plurality of slopes to at least one peak within the second plurality of peaks, at least one valley within the second plurality of valleys, and at least one slope within the second plurality of slopes (col. 2, lines 7-14, Col 6, lines 9-18).  

Regarding claim 8, modified Bibian renders the system of claim 1 obvious as recited hereinabove, Bibian wherein the first signal is a raw signal [of an electromyographic (sEMG) signal], wherein the discrete wavelet transform is a doublet waveform that is in a D8 subband of the Daubechies 3 (db3) wavelet decomposition of the sEMG signal (para 0069). But fails to disclose raw signal being of an electromyographic (sEMG).  McGill teaches a real-time detection and identification of neuroelectric signals using a smart trigger which is capable of automatically discriminate up to eight different spike waveforms on a single input channel. McGill teaches the signals be from EMG (figs 1A-2B) which is commonly used in diagnosing neuromuscular disorders (Col. 1, lines 45052). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Bibian with the teachings of McGill to provide the predictable result of collecting signals via an EMG electrode that is commonly used in diagnosing neuromuscular disorders. 

Regarding claim 9, modified Bibian renders the system of claim 8 obvious as recited hereinabove, Bibian teaches wherein the one or more sensors include one or more electrodes that are positioned on paraspinal muscles of a human (para 0069, the electrodes can be positioned on the paraspinal muscles).  

Regarding claim 15, modified Bibian renders the method of claim 14, but fails to disclose wherein the first signal comprises a first plurality of peaks, a first plurality of valleys, and a first plurality of slopes between each of the peaks and valleys, the first plurality of specific bursts being the first plurality of peaks, wherein the second signal comprises a second plurality of peaks, 
McGill teaches a real-time detection and identification of neuroelectric signals using a smart trigger which is capable of automatically discriminate up to eight different spike waveforms on a single input channel. McGill teaches that it is known to provide a graph of the first signal having peak, valley and slopes as shown in figure 1A and a second graph of the processed first signal having peak, valley and slopes as shown in figure 1B. This flattens the signal baseline by suppressing low-frequency noise arising from distant units, artifact, and baseline drift, and at the same time it sharpens the spikes, increasing their temporal resolvability, improving their signal-to-noise ratios, and enhancing their distinguishability from spikes of other units (Col. 3, line 65 to Col. 4, line 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Bibian with the teachings of McGill to provide processing the first signal to generate a second signal and graphing the signals to provide the predictable result of improving their signal-to-noise ratios, and enhancing their distinguishability from spikes of other units.

Regarding claim 16, modified Bibian as further modified by McGill renders the method of claim 15, McGill wherein determining the time delay includes comparing at least one peak within the first plurality of peaks, at least one valley within the first plurality of valleys, and at least one slope within the first plurality of slopes to at least one peak within the second plurality of peaks, at least one valley within the second plurality of valleys, and at least one slope within the second plurality of slopes (col. 2, lines 7-14, Col 6, lines 9-18).  

Regarding claim 17, modified Bibian renders the method of claim 12, Bibian teaches wherein the first signal is a raw signal [of an electromyographic (sEMG) signal], wherein the discrete wavelet transform is a doublet waveform that is in a D8 subband of the Daubechies 3 (db3) wavelet decomposition of the sEMG signal(para 0069). But fails to disclose raw signal being of an electromyographic (sEMG).  McGill teaches a real-time detection and identification of neuroelectric signals using a smart trigger which is capable of automatically discriminate up to eight different spike waveforms on a single input channel.

Regarding claim 18, modified Bibian renders the method of claim 17, Bibian teaches wherein the first signal is an electrical signal from one or more neurons within paraspinal muscles of a human (para 0069, the electrodes can be positioned on the paraspinal muscles). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20060015034A1 to Martinerie et al.; and 20120310051 to Addison et al..
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/             Examiner, Art Unit 3792                                                                                                                                                                                           
/REX R HOLMES/             Primary Examiner, Art Unit 3792